Affirmed and Plurality Memorandum and Concurring Memorandum Opinions
filed May 8, 2003








Affirmed and Plurality Memorandum
and Concurring Memorandum Opinions filed May 8, 2003.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-02-00582-CV
____________
 
PATRICK OLAJIDE AKINWAMIDE, Appellant
 
V.
 
TRANSPORTATION INSURANCE COMPANY, ET
AL., Appellees
 

 
On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 01-34382
 

 
 C O N C U R R I N
G   M E M O R A N D U M   O P I N
I O N




Appellees/defendants Transportation Insurance Company, CNA
Insurance Company, and Automatic Data Processing, Inc. met their burden as
summary-judgment movants by conclusively establishing their affirmative defense
of limitations to the fraud and conspiracy claims asserted by
appellant/plaintiff Patrick Olajide Adinwamide. 
Although Adinwamide did assert fraudulent concealment as an equitable
estoppel to toll the running of the limitations period, he still had to raise a
fact issue in this regard to avoid summary judgment.  Shah v. Moss, 67 S.W.3d 836, 846 (Tex.
2001).  He could not be successful
absent  summary-judgment evidence showing
that one or more of the defendants knew that Adinwamide had been wronged and
concealed that fact to deceive him.  See
id.  The record  does not contain competent summary-judgment
evidence raising a fact issue as to whether any of the defendants knew that
Adinwamide had been wronged and concealed that fact to deceive him.  See id. (holding summary-judgment
evidence did not raise fact issue as to fraudulent concealment allegation by
plaintiff).  Therefore, the trial court
did not err in granting summary judgment in favor of appellees, and this court
is correct to affirm the trial court=s judgment.
 
 
/s/        Kem Thompson Frost
Justice
 
 
Judgment rendered and Plurality Memorandum and
Concurring Memorandum Opinions filed May 8, 2003.
 
Panel consists of Justices Yates, Anderson, and Frost.
(Anderson, J., plurality) (Yates, J., concurs in the result only)